Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Felisha Diane Williams, Appellant                      Appeal from the 115th District Court of
                                                       Upshur County, Texas (Tr. Ct. No. 18,229).
No. 06-20-00039-CR         v.                          Memorandum Opinion delivered by Chief
                                                       Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                           Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
Williams pled “guilty” to the indictment and “true” to the State’s punishment enhancement
allegation. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Felisha Diane Williams, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED MARCH 16, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk